USDC IN/ND case 3:18-cv-00553-PPS-MGG document 100 filed 08/03/20 page 1 of 7


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KRISTOPHER LAMBRIGHT,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-553-PPS-MGG

 STATE OF INDIANA, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Kristopher Lambright, a prisoner without a lawyer, proceeds on a claim against

Robert E. Carter, David Liebel, John Schilling, James Basinger, and Julie Lanham for

violating his rights under the Free Exercise Clause by depriving him of a kosher diet

from May 9, 2018, to August 12, 2018. He also proceeds on a claim for injunctive relief

against Robert E. Carter in his official capacity to make religious services available to

him to the extent required by Religious Land Use and Institutionalized Persons Act

(RLUIPA). The defendants filed an amended motion for summary judgment, arguing

that Carter, Basinger, Lanham, and Schilling were not personally involved with

Lambright’s kosher diet application and that Liebel processed Lambright’s kosher diet

application in accordance with the class action settlement agreement in Witmer v.

Commissioner of the Indiana Department of Correction, 1:09-cv-815 (S.D. Ind. filed July 1,

2009). For the reasons stated below, summary judgment will be granted on the First

Amendment claim. The injunctive relief claim remains in the case for now pending

further action from the parties.
USDC IN/ND case 3:18-cv-00553-PPS-MGG document 100 filed 08/03/20 page 2 of 7


                                          Factual Background

        At all relevant times, Carter, Basinger and Lanham served as commissioners or

deputy commissioners for the Indiana Department of Correction. ECF 13 at 1-2.

Schilling served as the director of contract compliance, and Liebel served as the director

of religious services. ECF 72-9 at 1; ECF 72-10 at 1. On May 9, 2018, Lambright arrived at

the Westville Correctional Facility. ECF 13 at 3. On May 22, Lambright applied for a

kosher diet in accordance with his Jewish faith. Id. at 3-4; ECF 72-1 at 3. On July 23,

Liebel approved Lambright’s application.1 ECF 72-9 at 2. Lambright was then placed on

the kosher diet list for the Westville Correctional Facility. ECF 99 at 2. On July 26,

Schilling’s office received the list, and a compliance manager forwarded it the next day

to the warden, deputy warden, director of food services, and food service manager at

the Westville Correctional Facility. Id. Lambright did not begin receiving a kosher diet

until August 12. ECF 13 at 4.

        In an affidavit, Liebel acknowledged some delay in processing Lambright’s

application but attested that he acted in accordance with the class action settlement

agreement in Witmer v. Commissioner of the Indiana Department of Correction, 1:09-cv-815

(S.D. Ind. filed July 1, 2009). ECF 72-9 at 2. Witmer was a class action lawsuit for

injunctive relief against the Indiana Department of Correction on behalf of inmates

seeking a kosher diet for religious purposes. ECF 72-11 at 1. On July 27, 2016, the United




         1 In his response to interrogatories, Liebel represents that this approval occurred on July 10, but,

in his affidavit, he represented that it occurred on or before July 23. ECF 72-1 at 3; ECF 72-9 at 2.
Construing the evidence in the light most favorable to Lambright, I will assume that the approval
occurred on July 23 for purposes of this summary judgment order.


                                                      2
USDC IN/ND case 3:18-cv-00553-PPS-MGG document 100 filed 08/03/20 page 3 of 7


States District Court for the Southern District of Indiana approved a settlement

agreement pertaining to the Department’s application and revocation processes, which

provides in relevant part:

       It is anticipated that decisions on kosher applications will be made in
       fewer than 60 days. In the event that the process takes longer than 60 days
       the prisoner will receive a kosher diet pending the final decision of the
       DOC on the kosher application.

 ECF 72-11 at 5; ECF 72-12.

                                         Discussion

       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine dispute of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). In determining whether summary judgment is

appropriate, the deciding court must construe all facts in the light most favorable to the

non-moving party and draw all reasonable inferences in that party’s favor. Ogden v.

Atterholt, 606 F.3d 355, 358 (7th Cir. 2010).

       Lambright asserts a claim against Carter, Liebel, Schilling, Basinger, and Lanham

for violating his rights under the Free Exercise Clause by depriving him of a kosher diet

from May 9, 2018, to August 12, 2018. “[T]he protections of the Free Exercise Clause

pertain if the law at issue discriminates against some or all religious beliefs or regulates

or prohibits conduct because it is undertaken for religious reasons.” Church of the

Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532 (1993). “The Free Exercise



                                                3
USDC IN/ND case 3:18-cv-00553-PPS-MGG document 100 filed 08/03/20 page 4 of 7


Clause prohibits the state from imposing a substantial burden on a central religious

belief or practice.” Kaufman v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013) (quotations

omitted). “[A] prison inmate retains those First Amendment rights that are not

inconsistent with his status as a prisoner or with the legitimate penological objectives of

the corrections system.” Pell v. Procunier, 417 U.S. 817, 822 (1974). “[W]hen a prison

regulation impinges on inmates’ constitutional rights, the regulation is valid if it is

reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89

(1987).

          To start, the record contains no evidence that Carter, Basinger, Lanham, and

Schilling were personally involved in processing Lambright’s application or providing

him with a kosher diet. Lambright responds that they are responsible by virtue of their

positions within the Department of Correction, but, in Section 1983 cases, “[l]iability

depends on each defendant’s knowledge and actions, not on the knowledge or actions

of persons they supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009).

Consequently, these defendants are entitled to summary judgment on the Free Exercise

claim.

          As for defendant Liebel, he argues that summary judgment is proper because he

processed Lambright’s kosher diet application in accordance with the Witmer settlement

agreement and thus did not impose a substantial burden on Lambright’s religious

beliefs. As the Seventh Circuit has found:

          At a minimum, a substantial burden exists when the government compels
          a religious person to perform acts undeniably at odds with fundamental
          tenets of his religious beliefs. But a burden on religious exercise also arises


                                                 4
USDC IN/ND case 3:18-cv-00553-PPS-MGG document 100 filed 08/03/20 page 5 of 7


        when the government puts substantial pressure on an adherent to modify
        his behavior and to violate his beliefs. Construing the parallel provision in
        RLUIPA, we have held that a law, regulation, or other governmental
        command substantially burdens religious exercise if it bears direct,
        primary, and fundamental responsibility for rendering a religious exercise
        effectively impracticable.
                                               ***
        [T]he substantial-burden test under RFRA focuses primarily on the
        intensity of the coercion applied by the government to act contrary to
        religious beliefs. Put another way, the substantial-burden inquiry
        evaluates the coercive effect of the governmental pressure on the
        adherent’s religious practice and steers well clear of deciding religious
        questions.

Korte v. Sebelius, 735 F.3d 654, 682–83 (7th Cir. 2013) (quotations and citations omitted).2

In other words, “a burden must be more than a mere inconvenience to rise to the level

of a constitutional injury; it must place significant pressure . . . to forego religious

precepts or to engage in religious conduct.” Vision Church v. Vill. of Long Grove, 468 F.3d

975, 999 (7th Cir. 2006) (quotation marks and citation omitted). “When the state forces a

prisoner to choose between adequate nutrition and religious practice, it is imposing a

substantial burden on his religious practice . . . .” Jones v. Carter, 915 F.3d 1147, 1150 (7th

Cir. 2019).

        Significantly, Lambright does not allege that State officials refused to provide

him with a kosher diet. Instead, his claim is they dawdled in the process. Construing

the evidence in the light most favorable to Lambright, Leiber approved of the kosher

diet application sixty-two days after its submission in substantial compliance with the




        2 Though the Korte court discusses the term “substantial burden” in the context of the Religious

Freedom Restoration Act, the term originated from judicial decisions interpreting the Free Exercise
Clause. Korte, 735 F.3d at 671.


                                                    5
USDC IN/ND case 3:18-cv-00553-PPS-MGG document 100 filed 08/03/20 page 6 of 7


Witmer agreement.3 Federal courts have routinely held that “where a delay in providing

an inmate with a religious diet is brief and caused by ordinary administrative delay, the

inmate’s religious rights are not violated.” Tapp v. Stanley, No. 04-CV-6400 CJS, 2008 WL

4934592, at *7 (W.D.N.Y. Nov. 17, 2008) (collecting cases). This is true even in cases

where the duration of the administrative delay exceeded the delay of sixty-two days

here. See, e.g., Green v. Paramo, No. 18-cv-00480-BAS-AGS, 2018 WL 6062359, at *4 (S.D.

Cal. Nov. 20, 2018) (five months delay); Tapp, 2008 WL 4934592, at *1-*3, *7 (three and a

half month delay); McCormack v. Myers, No. 6:06-2344-HFF-WMC, 2007 WL 1704905, at

*4 (D.S.C. June 12, 2007) (two and a half months delay). Given the duration of the delay

and Lieber’s substantial adherence to the Witmer agreement, I cannot characterize his

actions as anything more than ordinary administrative delay. Because the delay

attributable to Leiber did not violate Lambright’s rights under the Free Exercise Clause,

the motion for summary judgment is granted with respect to Lieber.

        As a final matter, the injunctive relief claim for religious services remains.

Though the defendants did not move for summary judgment on this claim, it is unclear

whether this omission was inadvertent. Further, Lambright notified the court of his

transfer to the South Bend Community Reentry Center. ECF 94. Due to this change in

circumstances, the claim may no longer be viable, or he may no longer wish to pursue




         3 Lieber was arguably two days late under the Witmer agreement. Based on a strict construction of

the sixty-day deadline, Lieber would have needed to approve the application by June 21, 2018, but he
complied with the deadline under the counting rules set forth in Fed. R. Civ. P. 6. This is because June 21,
2018, fell on a Saturday, and Lieber approved the application on the following Monday. It is unclear
whether the counting rules set forth in the Federal Rules of Civil Procedure are applicable, but it would
not be unreasonable to interpret the court-approved settlement agreement as incorporating them.


                                                     6
USDC IN/ND case 3:18-cv-00553-PPS-MGG document 100 filed 08/03/20 page 7 of 7


it. Considering this uncertainty, I will order the parties to file a status report on how

they intend to proceed on this claim. If Lambright intends to continue his pursuit, the

parties should indicate whether they believe that a settlement conference would be

beneficial in resolving this claim. Additionally, because the record presently contains no

information regarding his access to religious services at the South Bend facility,

Lambright is cautioned that declining to file a status report will likely result in the

dismissal of this claim under Fed. R. Civ. P. 56(f).

       For these reasons, the court:

       (1) DIRECTS the clerk to terminate the motion for summary judgment (ECF 72);

       (2) GRANTS the amended motion for summary judgment (ECF 75);

       (3) DISMISSES David Liebel, John Schilling, James Basinger, and Julie Lanham;

       (4) GRANTS Kristopher Lambright until August 24, 2020, to a file a status report

with respect to the injunctive relief claim; and

       (5) GRANTS the Commissioner of the Indiana Department of Correction until

September 7, 2020, to file a response.

SO ORDERED.

ENTERED: August 3, 2020.
                                           /s/ Philip P. Simon
                                           PHILIP P. SIMON, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              7
